Notice of Pre-AIA  or AIA  Status
 	The present application 16/127,032, filed on 12/18/2020 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Claims 1-20 are pending in this application.
Drawings
The Drawings filed on 12/18/2020 are acceptable for examination purpose.
Priority
Acknowledgment is made of applicant’s claim for domestic priority application
U.S. Provisional Patent application serial number # 62/949,614 filed on December 18, 2019. under 35 U.S.C. 119 (e).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7,17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 7,17, it is unclear what is meant by “wherein ……………. at least one comprises improving the at least one machine learning algorithm, ……….generating ……… at least one improved machine learning algorithm based on the improving, wherein the at least one improved machine learning algorithm is used for classifying……”for compact prosecution, examiner assumed, and treated machine learning algorithm may corresponds to Wang’s machine-learning process used in document classifier model in the office action.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 (17/127,032) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/127,181 (reference application). Although the claims at issue are not identical, they are not patentable distinct from each other because they are substantially similar in scope and they use the similar limitations to produce output relation diagram of plurality of attributes items.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






instant application  17/127,032
co-pending Appl No 17/127,181
Claim 1 A method for facilitating classification of documents, the method comprising: 
      receiving, using a communication device, a plurality of documents from at least one user device; 
       analyzing, using a processing device, the plurality of documents based on at least one filter; 
       classifying, using the processing device, the plurality of documents into at least one topic based on the analyzing of the plurality of documents; 
       transmitting, using the communication device, the plurality of documents and at least one topic identifier associated with the at least one topic to the at least one user device; 
        receiving, using the communication device, at least one judgment data  from the at least one user device, wherein the at least one judgment data comprises a judgment on at least one relationship of the plurality of documents with the at least one topic; 
      analyzing, using the processing device, the at least one judgment data; 
       modifying, using the processing device, the at least one filter based on the analyzing of the at least one judgment data; 
         generating, using the processing device, at least one modified filter based on the modifying, wherein the at least one modified filter is used for classifying the plurality of documents into the at least one topic; and 
        storing, using a storage device, the at least one modified filter

Claim 1.  A method for facilitating summarization of a document, the method comprising:
        receiving, using a communication device, the document from at least one user device; 
        analyzing, using a processing device, the document; 
       generating, using the processing device, an initial summary of the document based on the analyzing of the document; 
       retrieving, using a storage device, a ground truth metric document associated with the document, wherein the ground truth metric document comprises a reference summary, wherein the reference summary comprises one or more reference points describing one or more reference concepts and one or more reference relationships between the one or more reference concepts;




        analyzing, using the processing device, the initial summary based on the ground truth metric document; 
       modifying, using the processing device, the initial summary based on the analyzing of the initial summary; 
       generating, using the processing device, a final summary of the document based on the modifying; and
       transmitting, using the communication device, the final summary to the at least one user device.







 	It would have been obvious to a person of ordinary skill was made to modify and/or to omit the additional elements of claims 1-20 of the instant application 17/127,032 to arrive at the claims1-20 of U.S. co-pending application 17/127,181 because the obvious limitation,  the difference between  analyzing, using the processing device, the at least one judgment data; modifying, using the processing device, the at least one filter based on the analyzing of the at least one judgment data (instant application 17/127,032),   analyzing, using the processing device, the initial summary based on the ground truth metric document; modifying, using the processing device, the initial summary based on the analyzing of the initial summary, (co-pending application 17/127,181) the ordinary skilled person would have realized that the remaining element(s) would perform the same function as before.  Omission and/or addition of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.











Statutory Review under 35 USC § 101
Claims 1-10 are directed to a method and have been reviewed.
 	Claims 1-10 perform the method steps, determined to be directed to significantly more than an abstract idea based on currently known judicial exceptions
 	Claims 11-20 are directed to a system and have been reviewed
 	Claims 11-20 appear to be statutory, as the system includes hardware (at least one data processor) as disclosed in ¶ page 32, page 33, line 1-10, fig 12 of the applicant’s specification referring to physical processor cores













Claim Rejections - 35 U.S.C. §101

 	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1 and 11, specifically claims 1 and 11 recites:
receiving, using a communication device, a plurality of documents from at least one user device; 
       “analyzing, using a processing device, the plurality of documents based on at least one filter; 
       classifying, using the processing device, the plurality of documents into at least one topic based on the analyzing of the plurality of documents; 
       transmitting, using the communication device, the plurality of documents and at least one topic identifier associated with the at least one topic to the at least one user device.  These limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document and mentally thinking about the document. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.


        receiving, using the communication device, at least one judgment data  from the at least one user device, wherein the at least one judgment data comprises a judgment on at least one relationship of the plurality of documents with the at least one topic, 
      analyzing, using the processing device, the at least one judgment data; - for example, receiving, analyzing in the context of this claim encompasses the user receiving a document 
       modifying, using the processing device, the at least one filter based on the analyzing of the at least one judgment data; 
         generating, using the processing device, at least one modified filter based on the modifying, wherein the at least one modified filter is used for classifying the plurality of documents into the at least one topic; for example, “generating”, modified filter in the context of this claim encompasses the user reading a document and being able to generate a topics from the  filtered document
        storing, using a storage device, the at least one modified filter
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “receiving, using a communication device, a plurality of documents from at least one user device; 
       analyzing, using a processing device, the plurality of documents based on at least one filter; 
       classifying, using the processing device, the plurality of documents into at least one topic based on the analyzing of the plurality of documents; 
       transmitting, using the communication device, the plurality of documents and at least one topic identifier associated with the at least one topic to the at least one user device- At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation 
        receiving, using the communication device, at least one judgment data  from the at least one user device, wherein the at least one judgment data comprises a judgment on at least one relationship of the plurality of documents with the at least one topic - is seen as generic procedures of receiving documents ; 
      analyzing, using the processing device, the at least one judgment data; 
       modifying, using the processing device, the at least one filter based on the analyzing of the at least one judgment data - is seen as generic procedures of analyzing and modifying documents to be used for analysis and generic procedures of modifying a documents to be used for analysis 
         generating, using the processing device, at least one modified filter based on the modifying, wherein the at least one modified filter is used for classifying the plurality of documents into the at least one topic; and 
        storing, using a storage device, the at least one modified filter”
 	Independent claims, 1 and 11 further recite “storage device coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.
 	The claims, 1 and 10   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h) - "receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and certain filtered result of the collection and analysis”.

As to claim 2 and 12, the claims contain all the limitation of the rejected independent claim 1 and 11. 
With respect to dependent claims, 2 and 12, specifically claims 2 and 12 recites “wherein the at least one judgment data comprises at least one user device identifier associated with the at least one user device, wherein the method further comprises: identifying, using the processing device, at least one user associated with  the at least one user device based on the at least one user device identifier; 
 	retrieving, using the storage device, at least one user information associated with the at least one user based on the identifying;
 	analyzing, using the processing device, the at least one user information; and
 authenticating, using the processing device, the at least one user based on the analyzing of the at least one user information, wherein the analyzing of the at least one judgment data is based on the authenticating”-  is seen as generic procedures of device identifier and the authentication of the user information 
These limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document and mentally thinking about the document security. 
 	Accordingly, the claim recites an abstract idea
This judicial exception is not integrated into a practical application.  At step 2A, prong two.  Dependent claims, 2 and 12 further recite “processing device is  a generic computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.           
 	The claims, 2 and 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim does not recite any other additional elements under step 2A.

As to claim 3 and 13, the claims contain all the limitation of the rejected independent claim 1 and 11. 
  With respect to dependent claims, 3 and 13, specifically claims 3 and 13 recites 	“determining, using the processing device, a proficiency of the at least one user in the at least one topic based on the analyzing of the at least one user information; and
 	assigning, using the processing device, a confidence level to the judgment based on the determining of the proficiency, wherein the analyzing of the at least 	one judgment data comprises comparing the confidence level with a predetermined confidence level, wherein the modifying of the at least one filter is based on the comparing”.  These limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document, analyzing topic, accordingly, the claim may recites a mental process. 
For example “determining……….. at least one topic based on the analyzing of the at least one user information, assigning…….. judgment data comprises comparing the confidence level with a predetermined confidence level”, in the context of this claim encompasses the user viewing a document and thinking about it.  Accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “assigning……predetermined confidence level………modifying…… At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation  using generic computer.
Dependent claims, 3 and 13 further recite “processing device” which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  

The claims, 3 and 13   at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"determining, analyzing……. e.g., using the Internet to gather data,", may be certain results of the collection and analysis”. 
As to claim 4 and 14, the claims contain all the limitation of the rejected independent claim 1 and 11. 
With respect to dependent claims, 4 and 14, specifically claims 4 and 14 recites
 	“retrieving, using the storage device, a plurality of user identifiers associated with a plurality of users, wherein the plurality of users is associated with a plurality of hierarchical levels of a proficiency in the at least one topic;
 	identifying, using the processing device, a plurality of lower level user identifiers of the plurality of user identifiers associated with a plurality of lower  level users of the plurality of users, wherein the plurality of lower level users is associated with a lower hierarchical level of the plurality of hierarchical levels, wherein the at least one user device comprises a plurality of lower level user devices, wherein the transmitting of the plurality of documents and the at least one topic identifier to the plurality of lower level user devices is based on the identifying of the plurality of lower level user identifiers, wherein the at least one judgment data comprises a plurality of lower level judgment data, wherein the receiving of the plurality of lower level judgment data from the plurality of lower level user devices is based on the transmitting of the plurality of documents and the at least one topic identifier to the plurality of lower level user devices; - These limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document and mentally thinking about the document. Accordingly, the claim recites a mental process 
 	for example, analyzing, using the processing device, the plurality of lower level  judgment data, wherein the plurality of lower level judgment data comprises a plurality of judgments on the at least one relationship of the at least one document with the at least one topic;  - in the context of this claim encompasses the relationship among documents of the topic
 	for example, determining, using the processing device, a lower level consistency of the plurality of judgments based on the analyzing of the plurality of lower level  judgment data; and comparing, using the processing device, the lower level consistency with a predetermined range of the lower level consistency, wherein the modifying of the at least one filter is further based on the comparing of the lower level consistency” – “determining” in the context of this claim encompasses the mere processing lower level, predetermined range, modifying using processing device – accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “retrieving….”, “identifying…..”, steps, at best, these limitations recites additional elements that are insignificant extra-solution merely data manipulation and/or gathering, further, “analyzing….”, “determining….” Steps is seen as generic procedures of data comparing using generic processing device
 	Dependent claims, 4 and 14 further recite “processing device”, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
 	The claims, 4 and 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h) – “receiving….’, “identifying……”, “analyzing……”, “determining…..”, e.g., using the Internet to gather data certain results of the collection and analysis
 	Claim 5,15 depend from claim 4,14 respectively are also rejected in the analysis of claim 4,14 above, and claims 5,15 ae rejected on that basis.

With respect to dependent claims, 6 and 16, specifically claims 6 and 16 recites “wherein the at least one filter comprises at least one machine learning algorithm, wherein the analyzing of the plurality of documents is based on the at least one machine learning algorithm”  - for example in the context of this claim limitation encompasses the use of mere learning algorithm may be regarded as routines, accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “at least one machine learning algorithm, wherein the analyzing of the plurality of documents is based on the at least one machine learning algorithm” – at best, this limitation recites additional elements that are insignificant extra-solution data gathering and/or routines is  generic procedures analyzing documents
 	Dependent claims, 6 and 16 further recite “processing device”, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
The claims, 6 and 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h) - at least one machine learning algorithm……….. analyzing of the plurality of documents may be routine collection and analysis.

With respect to dependent claims, 7 and 17, specifically claims 7 and 17 recites   ” wherein the modifying of the at least one filter comprises improving the at least one machine learning algorithm, wherein the generating of the at least one modified filter comprises generating at least one improved machine learning algorithm based on the improving, wherein the at least one improved machine learning algorithm is used for classifying the plurality of documents into the at least one topic” – these limitations could be reasonably and practically performed by the human mind for example classifying plurality of documents into one topic, accordingly the claim may recites a mental process.
For example generating……..machine learning algorithm…..classifying the plurality of documents….topic” - in the context of this claim encompasses the viewing a document and thinking about it on topic(s), further generating “algorithm” appears to be mere routines, accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. At step 2A, prong two, the claim recites “wherein the modifying of the at least one filter comprises improving the at least one machine learning algorithm, wherein the generating of the at least one modified filter comprises generating at least one improved machine learning algorithm based on the improving, wherein the at least one improved machine learning algorithm is used for classifying the plurality of documents into the at least one topic” – at best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation routines using  algorithm and considered as generic procedure of classifying documents
 	Dependent claims, 7,17 further recite “processing device”, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
 	The claims, 7 ,17 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h), - using machine algorithm routines generating…..classifying……documents….topic

With respect to dependent claims, 8 and 18, specifically claims 8 and 18 recites “receiving, using the communication device, the at least one topic from the at least one user device, wherein the at least one topic is associated with at least one domain;
 	analyzing, using the processing device, the at least one topic; and
 	 generating, using the processing device, the at least one filter based on the 
analyzing of the at least one topic, wherein the analyzing of the plurality of documents is based on the generating of the at least one filter” -  these limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document and mentally thinking about the document, topic.
For example, “receiving……analyzing …..topic” - in the context of this claim encompasses the user viewing a document and thinking about it, particularly topic, further generating step in the context of this claim encompasses the user merely identifying document topic, accordingly, the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. At step 2A, prong two, the claim recites “receiving, using the communication device, the at least one topic from the at least one user device, wherein the at least one topic is associated with at least one domain;
 	analyzing, using the processing device, the at least one topic; and
 	 generating, using the processing device, the at least one filter based on the 
analyzing of the at least one topic, wherein the analyzing of the plurality of documents is based on the generating of the at least one filter” – at best this limitation recites additional elements that are insignificant extra-solution data receiving, generating, manipulation
 	Dependent claims, 8,18 further recite “processing device”, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
 	The claims, 8 and 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h) – “receiving….’ “generating……”, “analyzing…..” certain collection of documents and analysis.

With respect to dependent claims, 9,19, specifically claims 9,19 recites “wherein the at least one judgment data comprises at least one topic data associated with the at least one topic of at least one domain, wherein the method further comprises:
 	analyzing, using the processing device, the at least one topic data; and determining, using the processing device, at least one semantic meaning of the at least one topic, wherein the modifying of the at least one filter is based on the determining of the at least one semantic meaning” - these limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document and mentally thinking about the document, topic.
 	This judicial exception is not integrated into a practical application. At step 2A, prong two, the claim recites “wherein the at least one judgment data comprises at least one topic data associated with the at least one topic of at least one domain, wherein the method further comprises:
 	analyzing, using the processing device, the at least one topic data; and determining, using the processing device, at least one semantic meaning of the at least one topic, wherein the modifying of the at least one filter is based on the determining of the at least one semantic meaning” – at best, this limitation recites additional elements that are insignificant extra-solution data gathering, analyzing, manipulation is seen as generic procedures of analyzing documents.
 	Dependent claims, 9 ,19 further recite “processing device” which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
The claims, 9 ,19 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h), - “analyzing”…… results of the collection and analysis”. 

With respect to dependent claims, 10, 20, specifically claims 10, 20 “transmitting, using the communication device, a binary question for a document of the plurality of documents to the at least one user device, wherein the binary question comprises two response options, wherein the at least one judgment data comprises a response indication for a response option of the two response options” - these limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document and mentally thinking about the document, topic
 	This judicial exception is not integrated into a practical application. At step 2A, prong two, the claim recites “transmitting, using the communication device, a binary question for a document of the plurality of documents to the at least one user device, wherein the binary question comprises two response options, wherein the at least one judgment data comprises a response indication for a response option of the two response options” - these limitations could be reasonably and practically performed by the human mind, for instance based on a person mentally viewing a document, options, accordingly, the claim recites a mental process, and the claim recites an abstract idea.
 	This judicial exception is not integrated into a practical application. At step 2A, prong two, the claim recites “transmitting, using the communication device, a binary question for a document of the plurality of documents to the at least one user device, wherein the binary question comprises two response options, wherein the at least one judgment data comprises a response indication for a response option of the two response options” – at best, this limitation recites additional elements that are insignificant extra-solution document gathering, manipulation, is seen as generic procedures of processing documents is seen as generic procedures in transmitting document(s)
 	Dependent claims, 10, 20 further recite “processing device which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
The claims, 10, 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and display activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h)-transmitting……documents…..response options…..using the processing device may be certain results of the collection and analysis”. 




















Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,6-7,11,16-17, is/are rejected under 35 U.S.C. 102(a)(2) as being  anticipated by Wang et al., (hereafter Wang), US Pub.No. 2020/0175052 filed on Dec,2018 

As to claim 1,11, Wang teaches a system which including “ A method for facilitating classification of documents, the method comprising:  receiving, using a communication device, a plurality of documents from at least one user device” (fig 6, 0003 – Wang teaches set of electronic documents and similarity topics); 
 	“analyzing, using a processing device, the plurality of documents based on at least one filter” (Wang: 0024-0025, fig 1 – Wang teaches analyzing electronic documents based on the created categories, topics);
 	 “classifying, using the processing device, the plurality of documents into at  least one topic based on the analyzing of the plurality of documents” (Wang: 0023,0027 – Wang teaches classifying documents based on the topic(s) subject, theme and like) 
 	“transmitting, using the communication device, the plurality of documents and at least one topic identifier associated with the at least one topic to the at least one user device” (Wang: 0034,0055, fig 3 – Wang teaches documents, topics and category candidate of topic(s) and each individual topic identified with respect to generated topic-vector corresponds to topic identifier) ; 
 	“receiving, using the communication device, at least one judgment data  from the at least one user device, wherein the at least one judgment data comprises a judgment on at least one relationship of the plurality of documents with the at least one topic” (Wang: 0054-0056, fig 3 – Wang teaches topic vector generation processes that specifically identifies similarities of topics of the corresponding documents as topic vector based on the analyzed category of documents), ; 
 	“analyzing, using the processing device, the at least one judgment data” (Wang: 0056-0058 – Wang teaches analyzing topic vectors, similarities of generated term vectors of particular topic generates topic vector similarity scores); 
 	“modifying, using the processing device, the at least one filter based on the  analyzing of the at least one judgment data” (Wang: 0080-0081,0084, fig 4  - Wang teaches scoring, ranking document topics and updating documents as “relevant” to the topics using filtered criteria, further updates topic documents indicating the topic priority in the document-ranking process) ; 
 	“generating, using the processing device, at least one modified filter based on the modifying, wherein the at least one modified filter is used for classifying the plurality of documents into the at least one topic: (Wang: 0068-0070, 0086- Wang teaches classifying each document into one or more categories using document classifier model element 132, further document ranking process, further topic extraction process from document classification verifies topics and updates the document model); and 
 	“storing, using a storage device, the at least one modified filter” (Wang: fig 1, 0087). 

As to claim 6,16, Wang disclosed “wherein the at least one filter comprises at least one machine learning algorithm, wherein the analyzing of the plurality of documents is based on the at least one machine learning algorithm” (Wang: fig 1, element 130, 0064, 0066).

As to claim 7,17 Wang disclosed “wherein the modifying of the at least one filter comprises improving the at least one machine learning algorithm, (Wang: fig 1, element 130, 0064, 0066) wherein the generating of the at least one modified filter comprises generating at least one improved machine learning algorithm based on the improving, wherein the at least one improved machine learning algorithm is used for classifying the plurality of documents into the at least one topic” (Wang: 0023,0026-0028) .

As to claim 8,18,  Wang disclosed:
 	“receiving, using the communication device, the at least one topic from the at least one user device, wherein the at least one topic is associated with at least one domain” (Wang: 0058-0059, fig 3);
 	“analyzing, using the processing device, the at least one topic” (Wang: 0092-0093); and
 	 “generating, using the processing device, the at least one filter based on the 
analyzing of the at least one topic, wherein the analyzing of the plurality of documents is based on the generating of the at least one filter” (Wang: fig 5, 0093-0095).




















Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3,9-10,12-13,19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (hereafter Wang), US Pub.No. 2020/0175052 filed on Dec,2018 in view of Chhichhai et al., (hereafter Chh), US Pub.No. 2016/0147891 published May,2016

As to claim 2,12 ,Wang disclosed “wherein the at least one judgment data comprises at least one user device identifier associated with the at least one user device wherein the method further comprises (fig 6) 
 	 identifying, using the processing device, at least one user associated with  the at least one user device based on the at least one user device identifier (fig 6, 0021-0022); 
 	“retrieving, using the storage device, at least one user information associated with the at least one user based on the identifying” (0020,0024);
 	“analyzing, using the processing device, the at least one user information” (Wang: 0089, fig 5); and
 	“the at least one user based on the analyzing of the at least one user information, wherein the analyzing of the at least one judgment data” (Wang: 0086, 0091-0092 – Wang teaches analyzing multiple documents based on topic extraction model as detailed in fig 1).  It is however, noted that Wang does not teach “authenticating, using the processing device”.  On the other hand, Chh disclosed “authenticating, using the processing device” (Chh: 0050,0073, fig 4 – Chh teaches registered users to access to the system particularly document content classification system that including authenticating through on line active sessions processed in distribution system as detailed in fig 4) 
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention building topical learning model particularly content classification, generating topics of Chh et al., into classification of documents particularly refining the multiple topics based on similarities of Wang et al., because both Wang, Chh teches classification of documents and topics applying machine larning techniques (Wang: Abstract, fig 1; Chh: Abstract, fig 4, element 410,420, 0086, model trainer 540), and they both Wang, Chh are from the same field of endeavor.  Because both Wang,Chh teaches document, topics classification, it would have been obvious to one of the ordinary skill in the art use content management system that generates topics in the documents, classifying documents into hierarchical taxonomy (Chh: 0079), while securing documents, topics classification using authentication process in a distributed content management system (Chh: 0072), thereby ensuring security of the classified documents, and access to the authorized users
 
As to claim 3,13 The combination of Wang,Chh disclosed:
 	“determining, using the processing device, a proficiency of the at least one user in the at least one topic based on the analyzing of the at least one user information” (Wang: fig 2, 0045-0046); and
 	“assigning, using the processing device, a confidence level to the judgment based on the determining of the proficiency, (Wang: 0040-0041) wherein the analyzing of the at least one judgment data comprises comparing the confidence level with a predetermined confidence level, wherein the modifying of the at least one filter is based on the comparing” (Wang: 0057-0059,0061).
As to 9,19 the combination of Wang, Chh  disclosed:
 	“ wherein the at least one judgment data comprises at least one topic data associated with the at least one topic of at least one domain, wherein the method further comprises” (Wang: 0058-0059, fig 3):
 	“analyzing, using the processing device, the at least one topic data; and determining, using the processing device, at least one semantic meaning of the at least one topic, wherein the modifying of the at least one filter is based on the determining of the at least one semantic meaning” (Chh:0063-0064,0066).

As to claim 10,20 the combination of Wang, Chh  disclosed:
 	“ transmitting, using the communication device, a binary question for a document of the plurality of documents to the at least one user device, wherein the binary question comprises two response options(Chh: 0076-0077), wherein the at least one judgment data comprises a response indication for a response option of the two response options (Chh: 0100,0118)









Allowable Subject Matter
Claim 4,14 are objected to as being dependent upon a rejected base claim 1,11, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 5,15 depend from claim 4,14 respectively



Conclusion

The prior art made of record
				a.  	US Pub. No.  	2020/0175052
				b. 	US Pub. No. 		2016/0147891
	








			
 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure










Authorization for Internet Communications
 	The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.








 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)

/Srirama Channavajjala/Primary Examiner, Art Unit 2154